Order filed January 31, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01049-CV
                                   ____________

              IN THE INTEREST OF A.L.L., A MINOR CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-20727

                                   ORDER

      This is an appeal from a judgment signed August 30, 2018. Appellant I.L.L.
timely filed a post judgment motion. The notice of appeal was due November 28,
2018. See Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on
November 30, 2018, a date within 15 days of the due date for the notice of appeal.
A motion for extension of time is necessarily implied when the perfecting instrument
is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). Appellant did not file a motion to extend time to file the notice of
appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before February 11, 2019. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.

                                    PER CURIAM